Thompson, J.,
delivered the opinion of the court.
The defendant was tried on an inf ormation f or catching fish in Elk river by means of giant powder or other explosive substance, was convicted, and adjudged to pay a fine of fifty dollars, from which judgment he has appealed to this court. No counsel have appeared for either party ; nor has any assignment of errors or statement and brief been filed on behalf of the appellant. We have examined the record, as we are required to do by section 1993, Revised Statutes, and find no error therein.
It is, therefore, ordered, all the judges concurring, that the judgment be affirmed.